Citation Nr: 1542524	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  14-11 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative changes of the lumbar spine.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative changes of the right ankle.

3.  Entitlement to service connection for a left ankle disorder, to include as secondary to service-connected right ankle and right knee disabilities.

4.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected right ankle and right knee disabilities.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder with anxiety.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from November 1994 to August 1998.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

Additionally, in a March 2010 rating decision, the RO granted service connection for right knee strain and assigned an initial evaluation of 10 percent.  The Veteran submitted a notice of disagreement, and a statement of the case (SOC) was issued in February 2014 that pertained to the claim.  However, the Veteran did not submit a VA Form 9, substantive appeal, as to this issue.  There are no other submissions that could be construed as a timely substantive appeal, and the RO has not certified the issue as being on appeal.  Therefore, the Board finds that an appeal was not perfected as to the claim for an initial evaluation in excess of 10 percent for right knee strain.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 .S.C.A. § 7105(a) , the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).  Accordingly, the issue is not on appeal, and no further consideration is necessary.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the case.  A review of the documents in the electronic files reveals a statement from the Veteran received in April 2015.  The remaining documents are either irrelevant to the issues on appeal or duplicative of evidence in the paper claims file.  

The issues of entitlement to service connection for a left hand disorder, entitlement to an increased rating for right knee strain, and a petition to reopen claims of entitlement to service connection for tinnitus and headaches have been raised by the Veteran in written statement dated in January 2015, and received by VA in April 2015.  The issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required to provide the Veteran with current examinations to determine the severity of his lumbar spine and right ankle disabilities, and to determine the nature and etiology of his claimed left ankle, left knee, and psychiatric disorders.  

When a claimant asserts that the severity of a disability has increased since the most recent rating examination, a current examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  In this case, the Veteran was last afforded a VA examination in connection with his service-connected lumbar spine and right ankle disabilities in January 2010, which was over five years ago.  In the statement received by VA in April 2015, the Veteran stated that the stabbing pain in his right ankle had increased over the past few years.  He also indicated that standing in place caused severe pain in his knees, ankles, and back, and that he was unable to maintain gainful employment due to his disabilities.  Therefore, VA examinations are necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected lumbar spine and right ankle disabilities.

In addition, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a TDIU as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has contended that he cannot maintain employment, at least in part, due to his lumbar spine and right ankle disabilities.  Therefore, the AOJ should develop a claim for TDIU.

With respect to the Veteran's claims for service connection for left knee and left ankle disorders, to include as secondary to his service-connected right knee and right ankle disabilities, adequate examinations are required.  The Veteran was afforded a VA joints examination in January 2010; however, the examiner did not address the Veteran's left knee, not provide a rationale for the opinion concerning the left ankle, and did not provide opinions as to whether the claimed left knee and left ankle disorders were caused or aggravated by the service-connected right knee and right ankle disorders.  Therefore, another VA examination is necessary to address the etiology of the claimed left knee and left ankle disorders.

Regarding the Veteran's claim for service connection for a psychiatric disorder, the Board notes that the Veteran has not been afforded a VA examination to determine the nature and etiology of his claimed bipolar disorder with anxiety.  The evidence shows that he has a current diagnosis, and he has claimed that the disorder is related to his service.  Therefore, the Board finds that a remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records.  Specific requests should be made for any outstanding treatment records from the VA Southern Nevada Health Care System, the Syracuse, New York, VA Medical Center, and the Long Beach, California, VA Medical Center.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his attorney.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his attorney.

3.  After any additional records are associated with the claims file, the Veteran must be afforded a VA examination to ascertain the current severity and manifestations of his service-connected lumbar spine disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  The examiner must provide an explanation for each opinion offered. 

The Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must comment on the severity of the Veteran's lumbar spine disability and report all signs and symptoms necessary for evaluating the disability under the rating criteria.  In particular, the examiner must provide the range of motion of the lumbar spine in degrees and state whether there is any form of ankylosis.  The examiner should also describe any neurological manifestations of the service-connected lumbar spine disability.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.  The examiner must discuss any additional functional impairment that the Veteran experiences during a flare-up.  The examiner must also include a statement as to the effect of the Veteran's lumbar spine disability on his occupational functioning and daily activities. 

4.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected right ankle disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  The examiner must provide an explanation for each opinion offered.

The Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must comment on the severity of the Veteran's right ankle disability and report all signs and symptoms necessary for rating the disability, including the range of motion in degrees.  He or she must also identify any other symptomatology and manifestations of the disability.  The examiner must identify all current diagnoses associated with the Veteran's right ankle disability.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors, including additional loss of range of motion. The examiner must discuss any additional functional impairment that the Veteran experiences during a flare-up.  The examiner must also include a statement as to the effect of the Veteran's right ankle disability on his occupational functioning and daily activities. 

5.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the etiology of any left knee and/or left ankle disorders.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  The examiner must provide an explanation for each opinion offered. 

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms. If there is a medical basis to support of doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must first provide an opinion regarding each currently diagnosed left knee disorder.  Based on the medical findings and a review of the claims folder, the examiner must opine whether each of the diagnosed left knee disorders, is at least as likely as not (50 percent or greater probability) causally or etiologically related to the Veteran's service.

The examiner must also opine whether it is as likely as not (50 percent or greater probability) that each diagnosed left knee disorder is caused or aggravated by the Veteran's service connected right knee and/or right ankle disorders, to include an altered gait.

The examiner must then provide an opinion regarding each currently diagnosed left ankle disorder.  Based on the medical findings and a review of the claims folder, the examiner must opine whether each of the diagnosed left ankle disorders, is at least as likely as not (50 percent or greater probability) causally or etiologically related to the Veteran's service.

The examiner must also opine whether it is as likely as not (50 percent or greater probability) that each diagnosed left ankle disorder is caused or aggravated by the Veteran's service connected right knee and/or right ankle disorders, to include an altered gait.

6.  After any additional records are associated with the claims file, schedule the Veteran for the appropriate examination to ascertain the nature and etiology of any and all psychiatric disorders.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  The examiner must provide an explanation for each opinion offered.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale provided for that conclusion. 

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support of doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must identify all current psychiatric disorders.  For each disorder identified, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service.

7.  Develop a claim for TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to the Veteran's service-connected disorders, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.

8.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

9.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

10.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




